Citation Nr: 1608774	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  07-34 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of cervical spine surgery performed at a VA Medical Center (VAMC) in December 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1970 and from February 1971 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in September 2011, September 2013, and March 2015.  

The Veteran failed to report for a scheduled hearing in July 2015 and, as he has not provided evidence of good cause for his failure to report, his request for a hearing is considered to have been withdrawn. 

The issue of entitlement to service connection for a cervical spine disability has been raised by the record in a September 2006 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence does not establish that the Veteran has an additional disability (chronic neck and left arm pain, left arm numbness, and left arm muscle loss) as a result of cervical spine surgery or treatment by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability as a result of cervical spine surgery are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2006.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable." 38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question. 38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct. 
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. 
§ 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Id.  The Federal Circuit held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (February 5, 2001).  See also Roberson v. Shinseki, 607 F.3d 809, 817   (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3) . 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event." 38 U.S.C.A. § 1151(a)(1).

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The pertinent evidence of record reveals that the Veteran was involved in a motor vehicle accident that resulted in a rotator cuff tear in May 2002.  At that time, the Veteran reported posterior cervical pain radiating down the spine, among other things.  X-rays of the cervical spine showed evidence of degenerative changes at C5-6 with disc space narrowing. 

In July 2003, the Veteran underwent right shoulder debridement, partial rotator cuff tear, subacromial decompression, and distal clavisectomy.  X-rays of the cervical spine taken in November 2003 showed degenerative changes with significant narrowing of C5-C6 disc space and bilateral, mild neural encroachment. 

A February 2004 VA managed care follow-up note included an assessment of cervical neck pain.  It was noted that a magnetic resonance imaging (MRI) scan of the cervical spine showed a mild bulge.  Conservative treatments, physical therapy, and cox inhibitors were recommended.

VA physical therapy notes dated in December 2004 reflect that the Veteran received therapy for his shoulder problem.  At that time, he indicated that he was not currently concerned about his neck, as he was able to manage his symptoms.  In August 2005, the Veteran underwent a VA neurological consultation on account of neck pain as well as left arm pain and numbness.  He further indicated that his left arm was getting thinner and that he had difficulty grasping things.

In December 2005, the Veteran was admitted to a VAMC where he underwent C4-C5 disc surgery due to a herniated disk and cervical stenosis.  A consent form for such procedure was signed by the Veteran.  A post-operative diagnosis was listed as cervical radiculopathy with anterior cervical fusion.  On the following day, VA progress notes showed the Veteran reported some C5 numbness but stated that his arm pain was nearly gone.  He was discharged to home on the same day.  Subsequent to the December 2005 surgery, the Veteran reported continued neck and left arm pain as well as numbness in the left arm. 

A VA managed care follow-up record dated in January 2006 noted that the Veteran was still having positional radicular pain down his left arm into three fingers.  In a May 2006 VA neurosurgery treatment note, the Veteran insisted that his problems had not changed and that there was still a "problem" in his neck.  He claimed that the December 2005 surgery was "botched" and that it was done by a surgical intern without supervision.  It was noted he was upset because his MRI was delayed because of an emergency and that he was given contrast dye without forewarning.  X-rays of the cervical spine taken in May 2006 showed no change in alignment between flexion and extension, revealing status post anterior cervical diskectomy and fusion at C4-5.  A VA electromyography (EMG) study completed in October 2007 showed evidence most compatible with a mild to moderate left distal median neuropathy (CTS) without denervation of distal median musculature. 

In a November 2007 statement, the Veteran averred that a delay in treating his neck condition resulted in his current condition.  In a May 2008 VA neurology outpatient treatment note, the Veteran complained of constant neck pain with intermittent radiation down into left posterior shoulder/posterior arm/forearm as well as intermittent numbness in the left fingertips and posterior upper arm.  The examiner listed an impression of chronic neck pain (due to traumatic injury in May 2002 by history as well as age and activity-related degenerative cervical spine disease) and intermittent left upper extremity numbness of unclear etiology.

An October 2009 VA treatment record showed an assessment of cervical radiculopathy.  It was noted that the Veteran had some loss of muscle mass due to delay in cervical spine surgery and that muscle mass had been stable since he had surgery.  The Veteran reported that he was told his initial MRI of the cervical spine was unreadable, which led to the delay in diagnosis. 

VA treatment notes dated in July 2010 showed an assessment of neck pain with radiculopathy.  VA cervical spine X-ray reports dated in June 2010 revealed previous C4-C5 anterior spinal fusion as well as multilevel degenerative disc disease (moderate at C3-C4 and C5-C6).  A July 2010 VA cervical spine MRI report listed an impression of C4-C5 fusion with no canal or foraminal stenosis at the treated level as well as adjacent level disease at C5-C6 and C6-C7 with mild canal and left lateral recess narrowing at C6-C7.

In an October 2011 VA medical opinion, the VA examiner, a VA Advanced Registered Nurse Practitioner (ARNP), stated that it was less likely that the Veteran had any additional disability due to the December 2005 surgery.  The examiner then stated he "did not believe that this was" the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical and surgical treatment of the cervical spine in December 2005.  The examiner indicated that there did not seem to be any procedural or technical complications during the procedure, stating that "the surgical planning did not include foraminotomies (opening the neural foramina in surgery) at the levels likely causing the majority of the left upper extremity symptoms."  The examiner further stated that "[o]ne may argue that the [V]eteran continues to have the same symptoms because the surgery did not address all of the problem areas."  The examiner then stated that he did not believe the Veteran developed additional disability as a result of the surgical procedure, as he "seems to have maintained the same complaints throughout and have not progressed."  He then opined that from a neurological standpoint the surgery did not hurt the Veteran neither did it help him. 

A March 2014 VA medical opinion by a physician found that the Veteran's additional disabilities were not a result of his December 2005 VA cervical spine surgery, including chronic neck and left arm pain, left arm numbness, and left arm muscle loss.  Nor were they caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  It was noted that at the time of the surgical procedure the Veteran signed a consent regarding possible complications which are explained to him prior to any procedure.  The EMG/NCS studies in 2007, the physician noted, had also revealed left mild to moderate carpal tunnel syndrome and mild ulnar neuropathy which can lead to sensation symptoms, pain, and as well as muscle atrophy in the distal upper extremity, hand.  The Veteran was noted to be status post anterior cervical discectomy and fusion at C4-5, and that MRI reports indicated that there was mild bilateral foraminal narrow at C5-6 and mild foraminal narrowing on the left at C6-7 with follow up cervical MRI and X-ray findings in July 2010 continuing to show the same findings.  These levels could cause left upper extremity symptoms, including pain and numbness resulting in the left upper extremity atrophy and loss of muscle bulk.  It was the physician's opinion that this was not "the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical and surgical treatment of the cervical spine in December 2005," as there did not seem to be any complications during the surgery.  Therefore, he was not believed to have developed an additional disability as a result or aggravation from his surgical procedure. 

An April 2014 VA medical opinion noted that an August 2005 neurosurgical consult revealed that the Veteran complained of neck pain, left arm pain, numbness, and tingling, that he stated his left arm was thinner than the other side, and that he had trouble grasping.  It was also noted that records after his December 2005 surgery in January 2006 noted he complained of pain in the left shoulder radiating to the left arm and in July 2006 noted he complained of left arm pain, right shoulder pain, interscapular pain since a month after the cervical spine surgery and complained of low back pain.  A July 2006 neurologic evaluation note revealed normal motor and sensory findings and muscle bulk to the upper extremities with no structural changes in the cervical spine upon MRI studies.  The examiner found that, in view of these clinical notes, there was no additional disability as a result of the Veteran's cervical spine surgery.  It was further noted that since there was no additional disability, there was no condition that is the result of an event not reasonably foreseeable.

Based on the foregoing, the Board finds the most probative evidence of record establishes there was no additional, permanent disability as a result of cervical spine surgery.  See 38 C.F.R. § 3.361(b).  That is not to say that the Veteran did not necessarily develop additional disability subsequent to the surgery.  His current symptoms are arguably worse now than they were prior to the surgery.  The crucial question here is whether the VA surgery, or testing that was conducted or not conducted prior to the surgery, actually caused the development of additional cognitive disability.  See 38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Id.  

The multiple medical opinions of record address this question.  All three examiners came to the ultimate conclusion that the Veteran's chronic neck and left arm pain, left arm numbness, and left arm muscle loss were not the result of the December 2005.  The surgery neither helped nor hurt the Veteran.  The examiners are shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   They are found to be highly probative.  There is no competent medical opinion to the contrary.

Consideration has been given to the Veteran's personal assertions that that his cervical spine disability increased in severity after his December 2005 VA surgery and/or that VA had failed to properly diagnose and treat his disorder.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Chronic spine disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

An October 2009 VA treatment record noted that the Veteran had some loss of muscle mass due to delay in cervical spine surgery.  However, when weighed against the three opinion of record, the report is not found to be probative.  The examiner merely recorded the Veteran's statement as to this matter without additional comment or medical rationale.  In fact, the examiner summarized prior treatment associated with the cervical spine disorder earlier in the report and included no indication that any delay in the Veteran's having received surgical treatment was due to VA fault or a failure to properly diagnose and treat the disorder.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board also notes that VA treatment records dated in June 2005 noted the Veteran had left upper extremity muscle atrophy at that time and that he needed a surgical evaluation, but that there is no evidence that he had any subsequent additional muscle loss due to VA fault or a failure to properly diagnose and treat the disorder.  

The Board acknowledges that the Veteran is competent to report symptoms such as pain, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  

As the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record of record does not demonstrate additional respiratory disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

In conclusion, the Board finds that compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of cervical spine surgery performed at a VAMC in December 2005 is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim. 


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of cervical spine surgery performed at a VAMC in December 2005 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


